Citation Nr: 0944702	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
prior to July 31, 2008, and an initial rating in excess of 
20 percent from that date for status post-operative residuals 
of injury of the left biceps and left brachialis muscles.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The Veteran had active service from September 1997 to 
May 1998 and from June 14, 2003, to June 28, 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that rating decision, the RO granted 
service connection for residuals, status post left biceps and 
brachialis primary repair and assigned a 10 percent rating 
effective in October 2005.  The Veteran's disagreement with 
the initial 10 percent rating led to this appeal.  During the 
course of the appeal, the RO increased the initial rating to 
20 percent effective July 31, 2008, and the Veteran continued 
his appeal.  The Veteran requested a Board hearing, and in 
May 2009, the Board notified the Veteran he had been 
scheduled for a hearing in August 2009.  A VA Form 119, 
Report of Contact, indicates that the Veteran telephoned the 
Board in June 2009 and stated he no longer wanted a Board 
hearing.  The Board considers the hearing request as 
withdrawn and will proceed with a decision in the appeal.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  Throughout the appeal period the Veteran's service-
connected status post-operative residuals of injury of the 
left biceps and left brachialis muscles have been manifested 
by no more than moderately severe injury to Muscle Group V 
with a superficial nontender scar, muscle weakness, easy 
fatigability, decreased sensation and complaints recurrent 
pain on incidental impact.  




CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but not 
higher, prior to July 31, 2008, for status post-operative 
residuals of injury of the left biceps and left brachialis 
muscles have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic 
Code 5305 (2009).  

2.  The criteria for an initial rating in excess of 20 
percent since July 31, 2008, for status post-operative 
residuals of injury of the left biceps and left brachialis 
muscles have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Code 5305 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's appeal arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection for residuals, status post left biceps and 
brachialis repair.  

VA's duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to service 
connection for residuals of left biceps and brachialis repair 
was received in October 2005.  In correspondence dated in 
November 2005, the RO notified the Veteran of the provisions 
of the VCAA as they pertain to the issues of service 
connection.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
In addition, in a letter dated in March 2006, the RO notified 
the Veteran how VA determines disability ratings and 
effective dates and told him what evidence VA would obtain 
and what evidence and information he should provided.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In its August 2006 rating decision, the RO granted service 
connection for residuals, status post left biceps and 
brachialis primary repair and assigned a 10 percent initial 
rating, effective the date of receipt of the claim in 
October 2005.  The Veteran disagreed with the initial 
10 percent rating, the RO issued a statement of the case, and 
the Veteran filed his substantive appeal.  Thereafter, in an 
October 2008 rating decision, the RO increased the initial 
evaluation for the service-connected left biceps and 
brachialis disability to 20 percent, effective July 31, 2008.  
The RO subsequently issued supplemental statements of the 
case in October 2008 and March 2009, and the Veteran 
continued his appeal.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Veteran bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board 
further notes that 38 C.F.R. § 3.159 was recently revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Subsection (b)(3) was also added and notes that 
no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

The Veteran has not contended or argued the notice has been 
defective or that he has suffered any prejudice in regard to 
notice.  In any event, in the March 2007 statement of the 
case and in a May 2008, letter the RO advised the Veteran of 
rating criteria for injuries involving Muscle Group VII and 
in the October 2008 supplemental statement of the case, the 
RO advised the Veteran of rating criteria for injuries 
involving Muscle Group V.  In the May 2008 letter, the RO 
additionally outlined the kinds of evidence VA considers in 
determining disability evaluations and provided examples of 
evidence he should identify or provide that could affect the 
assignment of a disability evaluation.  

In view of the foregoing, the Board finds the Veteran has 
been made aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  

As to the duty to assist, review of the claims file shows 
that VA has conducted reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The RO obtained the 
Veteran's service treatment records and provided a fee-basis 
VA examination in December 2005.  After the Veteran made 
arguments concerning his view of the adequacy of the 
December 2005 examination and submitted photos taken during 
his in-service surgery on his left biceps and brachialis, the 
RO provided the Veteran an additional examination in 
July 2008.  In addition, the RO attempted to obtain Social 
Security Administration (SSA) records for the Veteran.  After 
receipt of correspondence from SSA stating it had no medical 
records, the RO notified the Veteran that it had exhausted it 
efforts to obtain such records and gave him the opportunity 
to submit the records or provide release authorization for 
the record if he knew their location.  

During the course of the appeal the Veteran said he would 
submit private medical records, but he has not done so.  
Also, as outlined in the Introduction, the Veteran withdrew 
his request for a Board hearing.  The Veteran has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The Veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  



Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2009).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet.  
App. 91 (1993); see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  

The Court has held that in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Muscle injuries are evaluated pursuant to the criteria at 
38 C.F.R. §§ 4.55, 4.56, and 4.73 (2009).  

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
Muscle Groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries that are in 
the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).  

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability that are defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).  

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in-
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.  Id.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  Id.  

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  Id.

If present, the following would also be signs of severe 
muscle injury:  (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intramuscular trauma and 
explosive effect of missile; (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle; (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
Id.  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the Veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45 (2009).  

The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), 
held that 38 C.F.R. § 4.56(d) is essentially a totality-of- 
the-circumstances test and that no single factor is per se 
controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  
In Butts v. Brown, 5 Vet. App. 532, 539 (1993), the Court 
held that VA's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence. 


530
5
 Group V.

Function: Elbow supination (1) (long head of biceps is 
stabilizer of shoulder joint); flexion of elbow (1, 2, 
3). 
 
Flexor muscles of elbow: 
1.	Biceps; 
2.	brachialis; 
3.	brachioradialis. 

Rating:
Dominant
Non-
dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 38 C.F.R. § 4.73, Diagnostic Code 5305 (2009)

Background and analysis

Service treatment records show that June 2003, the Veteran 
was injured in a training exercise during a parachute jump 
when his static line caught his left arm.  He received 
initial treatment at a civilian hospital emergency room where 
the initial diagnosis was biceps tendon rupture, traumatic.  
Two days later, the Veteran was seen for orthopedic 
evaluation at Walter Reed Army Medical Center.  The Veteran 
reported that at the time of the accident he noticed 
immediate onset of pain and swelling and subsequently 
developed ecchymosis.  Physical examination in the 
orthopedics department showed a mark along the left arm, 
significantly decreased strength in flexion and suppination, 
and decreased range of motion secondary to pain; there was 
some significant swelling and ecchymosis at that time.  An 
MRI revealed a complete tear of the left biceps musculature 
with the tendon intact distally, with the tear being in the 
midsubstance of the muscle.  The Veteran was counseled as to 
operative versus operative repair and chose operative 
intervention.  

The Veteran underwent surgery in June 2003, six days after 
the injury.  The operation report noted an approximately 6-
inch incision was made along the anterior aspect of the 
biceps in the left upper extremity.  During the operation, 
there was incision of the fascia, and a significant amount of 
hematoma and debris were evacuated.  The rupture of the 
biceps muscle was found, and it was noted that the brachialis 
was also ruptured completely.  It was also noted that the 
musculocutaneous nerve and the brachial nerve were visualized 
and both appeared to be uninjured.  The surgeon performed 
left biceps and brachialis primary repair.  Physical therapy 
was started in July 2003 and continued to November 2003.  At 
a follow-up visit at the orthopedic clinic at Walter Reed 
Army Medical Center in November 2003, the Veteran reported 
that he was working as a security officer and was playing 
recreational hockey.  He complained of weakness on the left 
compared to the other side.  On examination, the physician 
noted the incision was healed.  There was full range of 
motion of the elbow and forearm.  Strength was 4/5, and the 
physician said there was mild cosmetic defect.  The plan was 
to continue therapy to maximum benefit and activity as 
tolerated.  There are records of physical therapy in 
December 2003.  

On a DA Form 7349, Initial Medical Review - Annual Medical 
Certificate, dated in June 2004, the Veteran reported that he 
had undergone the left biceps repair at Walter Reed Army 
Medical Center five days after his parachuting accident in 
June 2003.  He said that following six months of 
rehabilitation at Walter Reed and a private facility, he 
returned to his National Guard unit to continue training.  On 
the form, the physician who treated the Veteran at Walter 
Reed stated that the Veteran was status post left 
biceps/brachialis repair in June 2003.  The physician stated 
there was mild residual weakness of the biceps and range of 
motion of the elbow was normal.  He noted that the Veteran 
had returned to recreational sports and said the Veteran was 
fit for duty.  

At a fee-basis VA examination in December 2005, the physician 
noted the Veteran sustained a torn left biceps and brachialis 
rupture in June 2003 followed by treatment and seven months 
of rehabilitation.  The Veteran reported loss of strength in 
the left arm and said there was pain in overusing the arm and 
elbow.  The Veteran said his ability to curl or lift weights 
had decreased after the injury.  He said that after rehab, he 
was able to return to normal duty.  Examination showed a scar 
in the left upper mid arm, 6 cm. by 0.5 cm, disfigured, 
elevated level.  Regarding the scar, there was no tenderness, 
no ulceration, no adherence, no instability, no tissue loss, 
no keloid formation, nor was there hypopigmentation or 
hyperpigmentation.  There was no abnormal texture of the 
scar.  

In the report, the physician stated that ranges of motion of 
the left shoulder and left elbow were normal.  The physician 
said that after repetitive use, there was no pain, fatigue, 
weakness, lack of endurance, or incoordination.  The 
physician further stated that on peripheral nerve examination 
there was no neuralgia, neuritis, or paralysis; he also said 
there was no sensory involvement, and he said there was no 
motor involvement.  The physician said on the left arm, motor 
was 4/5.  On examination of the upper extremities, the 
physician said the circumference of right biceps was 11 
inches and the circumference of the left biceps was 10 
inches.  Palpation of the muscle revealed minimal tenderness.  
The was large "endurance" on the left side.  The physician 
said there was no impairment of coordination.  The physician 
also said "[l]eft arm, it is a level 5 can move the joint 
with comfort, level 4 rather can move the joint 
independently, but limited by pain, and easy fatigability."  
The physician said Group 7 was involved.  Under diagnostic 
tests, the physician wrote X-rays of the left arm were 
normal.  He said left biceps measures 1 inch less, easy 
fatigability, range of motion normal.  

At a VA fee-basis examination in July 2008, the physician 
noted the Veteran's history of injury in the parachuting 
accident in service.  The Veteran reported pain at the left 
biceps, which he said occurred once a month and lasted for 
about five minutes at a time.  He reported the pain was 
crushing and sharp and was a 6 on a scale from 1 to 10.  He 
said the pain could be elicited by impact and was relieved by 
rest.  He said that at the time of pain he could function 
without medication.  The Veteran reported loss of strength, 
weakness, easy fatigability, and pain.  The Veteran also 
reported decreased ability to lift or manipulate the left arm 
and increased fatigue in the left arm with lifting.  He said 
he could keep up with his normal work requirements.  He said 
his functional impairments were decreased left arm strength, 
decreased ability to lift or manipulate children; he said it 
was necessary to use padding to protect the area from impact.  

On physical examination, the physician described a depressed 
scar on the left biceps area measuring about 13.5 cm. by 1.0 
cm.  The physician said the scar had disfigurement.  He said 
there was tissue loss of less than six square inches and 
hypopigmentation of less than six square inches.  As to the 
scar, the physician also said there was no tenderness, 
ulceration, adherence, instability, inflammation, edema, 
keloid formation, hyperpigmentaton, or abnormal texture.  The 
physician noted the Veteran was right hand dominant.  He said 
the involved muscle group is Muscle Group V.  The physician 
said that palpation of the muscle revealed loss of deep 
fascia, impairment of muscle tone, and loss of muscle 
substance.  He said that muscle loss was located on the left 
biceps with measurements on the left of 26 cm. and 33 cm. on 
the right.  There were signs of lowered endurance and 
impaired coordination; he also said there were signs of 
decreased strength for Muscle Group V, with strength graded 
at 4.  He explained that the muscle injury resulted in 
decreased flexion strength.  He said there was no tendon, 
joint, or bone damage. 

In the examination report, the physician stated that 
peripheral nerve examination revealed neuralgia of the medial 
cutaneous nerve.  He said there was motor dysfunction 
demonstrated by decreased LCR (late cutaneous reaction).  He 
also said there was sensory dysfunction demonstrated by 
decreased LT (light touch) and decreased sensation to sharp 
touch at the scar.  

In the July 2008 examination report, the physician said that 
subjectively the Veteran reported decreased endurance, 
decreased strength, and incoordination; the physician said 
that objectively the Veteran showed scarring, muscle 
weakness, and decreased sensation.  He said the Veteran had 
continued weakness and disfigurement and nerve damage after 
his left biceps and brachialis repair.  He remarked that the 
effect of the condition on the Veteran's daily activity was 
decreased ability to lift with the left arm and recurrent 
pain secondary to incidental impact.  

Upon review of the evidence, including the in-service 
operation report showing rupture of the left biceps and 
brachialis muscles, the Board finds the Veteran's service-
connected disability is appropriately rated under Diagnostic 
Code 5305 for Muscle Group V.  

The Board acknowledges that in its initial rating decision in 
August 2006, the RO rated the service-connected residuals, 
status post left biceps and brachialis primary repair under 
Diagnostic Code 5307, which is the diagnostic code for 
impairment of Muscle Group VII.  This choice of diagnostic 
code was apparently based on the comment "[G]roup 7 was 
involved" made by the physician in the December 2005 fee-
basis VA examination report.  The Board notes, however, that 
the specific muscles to which the physician referred were the 
left biceps and brachialis, which, according to the Rating 
Schedule, are in Muscle Group V.  

It is the judgment of the Board that the evidence presently 
of record is persuasive of only one significant muscle injury 
to the Veteran's left upper arm and that the injury involved 
Muscle Group V.  There is only the one surgical scar to the 
left upper arm, and the MRI and findings during in-service 
surgery identified rupture of the left biceps and rupture of 
the left brachialis.  These findings plus decreased strength 
related to elbow flexion identified at various examination 
are persuasive of the applicability of Diagnostic Code 5305 
pertaining to Muscle Group V.  The Veteran has not complained 
of impairment regarding the left wrist or fingers, and in 
none of the medical evidence is there reference to specific 
muscles of Muscle Group VII, that is, to flexors of the 
carpus and long flexors of the finger and thumb or pronator 
muscle, which are muscles of the arising from the internal 
condyle of the humerus, and functionally involve flexion of 
the wrist and fingers.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5307.  For these reasons, the Board will rate the 
Veteran's service-connected muscle disability under 
Diagnostic Code 5305.  

As noted earlier, this claim arises from the Veteran's 
disagreement with the initial rating assigned for his 
service-connected residuals, status post left biceps and 
brachialis primary repair.  In its August 2006 rating 
decision, the RO granted service connection and evaluated the 
disability a "moderate" and assigned a 10 percent rating 
from the date of receipt of the claim in October 2005.  
During the course of the appeal, the RO evaluated the left 
biceps and brachialis muscle disability as "moderately 
severe" and assigned a 20 percent rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5305 from July 31, 2008.  

In view of the in-service history of rupture of the left 
biceps and brachialis muscles confirmed by MRI and the 
June 2003 operation report, the Board finds that the type of 
injury the Veteran suffered closely approximates that 
associated with moderately severe disability in that the 
injury required surgical debridement and resulted in 
intermuscular scarring.  Although the Veteran was not an 
inpatient for more than a few days, he has records 
documenting continued physical therapy for rehabilitation for 
six months after the initial healing period, that is, into 
December 2003, and in June 2004, although he had returned to 
recreational sports and work as a security guard, the Veteran 
continued to complain of left arm muscle weakness and loss of 
power, which are among the cardinal signs and symptoms of 
muscle disability.  

Further, at the December 2005 fee-basis VA examination, the 
physician noted the circumference of the left biceps was 
smaller than on the right, and although the physician did not 
draw a conclusion from the variance, the physician who 
conducted the July 2008 fee-basis examination indicated the 
decreased circumference of the left biceps was evidence of 
loss of muscle substance.  In addition, the physician who 
conducted the December 2005 examination found decreased 
muscle strength on the left, and he said there was easy 
fatigability.  Based on this medical evidence, the Board 
finds that prior to July 31, 2008, the Veteran's residuals, 
status post left biceps and brachialis ruptures more closely 
approximate moderately severe than moderate muscle injury 
under 38 C.F.R. § 4.56(c), (d)(4) and the diagnostic criteria 
at Diagnostic Code 5305, and with application of the 
provisions of 38 C.F.R. § 4.7, concludes that the criteria 
for a 20 percent rating were met under that code during that 
period.  

The Board must now consider whether a rating higher than 
20 percent may be assigned either before or since 
July 31, 2008.  The Board has reviewed the entire evidence 
and concludes that the next higher 30 percent evaluation 
under the provisions of 38 C.F.R. § 4.56 and Diagnostic Code 
5305 is not warranted at any time during the appeal period.  
The parachuting injury did not involve any type of shattering 
or open comminuted fracture, and although there was 
intermuscular scarring, there was no evidence of extensive 
debridement, prolonged infection, sloughing of soft parts or 
intermuscular binding.  No soft or flabby muscles have been 
identified at the site of the injury, nor do any affected 
muscles swell and harden abnormally in contraction.  Further, 
there was no objective evidence of ragged, depressed, or 
adherent scars.  

Although the examiners have noted decreased muscle strength 
and some loss of muscle substance, at no time during the 
entire appeal period has there been indication of severe 
impairment of function.  In addition, no examiner has found 
adhesions, epithelial sealing over bone, diminished muscle 
excitability, adaptive contraction, or muscle induration as 
post-operative residuals of the in-service ruptures of the 
left biceps and brachialis muscles.  Based on this medical 
evidence, the origin and character of the Veteran's post-
operative residuals left biceps and left brachialis ruptures 
do not support a finding of a severe muscle injury with a 
30 percent rating under 38 C.F.R. § 4.56(c), (d)(4) or the 
diagnostic criteria at Diagnostic Code 5305.  

The Board has also considered whether at any time the Veteran 
may be awarded a rating higher than 20 percent under the 
provisions of other potentially applicable diagnostic codes.  
The medical evidence does not indicate that the parachuting 
injury of the left arm involves any other muscle groups. As 
discussed earlier, the medical evidence does not document 
injury of any muscles other than the left biceps and left 
brachialis, which are properly rated under Diagnostic 
Code 5305, so evaluation under another diagnostic code for 
muscle injuries is not warranted.  

The Rating Schedule includes rating criteria based on various 
degrees of limitation of motion of the elbow, including 
ankylosis, limitation of flexion, limitation of extension, or 
limitation of both flexion and extension.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5205, 5206, 5207, 5208 (2009).  The 
Board has considered whether a rating higher than 20 percent 
could be granted under any diagnostic code based on 
limitation of motion of the elbow, but this is not possible 
at any time during the appeal period because the physician 
who conducted the December 2005 examination specifically 
found there was normal range of motion of the left elbow, and 
the physician who conducted the July 2008 examination stated 
the Veteran's injury did not involve joint damage.  

Finally, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App.  
202 (1995).  In this case, the Board finds that consideration 
of these provisions does not assist the Veteran, as no 
limitation of motion has been shown on examination, and the 
Veteran's symptoms such weakness, loss of power, fatigue, 
pain, etc., are specifically contemplated by Diagnostic Code 
5305.  See 38 C.F.R. § 4.56(c).  

Thus, as the preponderance of the evidence indicates that the 
Veteran's left arm muscle disability was no more than 
moderately severe at any time during the appeal, the Board 
concludes that the disability picture for residuals, status 
post-operative rupture left biceps and brachialis in terms of 
muscle disability does not more nearly approximate the 
criteria for a 30 percent evaluation under Diagnostic 
Code 5305.

The Board has considered whether there is entitlement to a 
separate disability rating for neurological manifestations of 
the residuals, status post-operative left biceps and 
brachialis ruptures.  In the June 2003 operation report, the 
surgeon stated that the musculocutaneous nerve and brachial 
nerve were visualized and appeared to be uninjured.  In 
addition at the December 2005 fee-basis VA examination, the 
physician said that on peripheral nerve examination there was 
no neuralgia, neuritis, or paralysis, and he said there was 
no sensory or motor involvement.  In contrast, at the 
July 2008 fee-basis VA examination, the physician found 
sensory dysfunction, which he identified as related to the 
neuralgia of the medial cutaneous nerve.  He described the 
sensory dysfunction as being demonstrated by decreased 
sensation to light touch and decreased sensation to sharp 
touch at the scar.  

VA regulations provide that neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (2009).  The musculocutaneous nerve is 
rated under Diagnostic Code 8517 for paralysis, Diagnostic 
Code 8617 for neuritis, and Diagnostic Code 8717 for 
neuralgia.  

Musculocutaneous Nerve
851
7
Paralysis of:
Majo
r
Mino
r

Complete; weakness but not loss of flexion of 
elbow and supination of forearm    
30
20

Incomplete:

  Severe
20
20

  Moderate
10
10

  Mild
0
0
861
7
Neuritis
871
7
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Codes 8517, 8617, 8717.  

In this case, at no time during the rating period has there 
been any neurological impairment that can be described as 
more than mild, as it was only at the July 2008 examination 
that neuralgia was identified and even then there was only a 
finding of decreased sensation to light touch and decreased 
sensation to sharp touch at the scar.  This does not, in the 
Board's judgment approach or approximate moderate incomplete 
paralysis, which is required for a 10 percent rating and is 
the maximum rating that can be assigned for neuralgia.  Thus, 
there is no basis for the assignment of a separate 
compensable rating for neurological impairment as a residual 
of the service-connected status post-operative left biceps 
and brachialis repair.  

The Board has also considered whether there is entitlement to 
a separate evaluation for the surgical scar on the left arm 
and measuring about 13.5 cm. by 1 cm.  

7801
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are deep and 
nonlinear: 
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
40
 
Area or areas of at least 72 square inches (465 
sq. cm.) but less than 144 square inches (929 
sq. cm.)
30
 
Area or areas of at least 12 square inches (77 
sq. cm.) but less than 72 square inches (465 sq. 
cm.)
20
 
Area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. 
cm.)
10
Note (1): A deep scar is one associated with underlying soft 
tissue damage. 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk. The midaxillary line on each 
side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. 
Qualifying scars are scars that are nonlinear, deep, and are 
not located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2009).

780
2
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial 
and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one 
extremity, or a single qualifying scar affects one or 
more extremities and either the anterior portion or 
posterior portion of the trunk, or both, or a single 
qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate 
evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that 
extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying 
scars that affect the posterior portion of the trunk. 
The midaxillary line on each side separates the anterior 
and posterior portions of the trunk. Combine the 
separate evaluations under § 4.25. Qualifying scars are 
scars that are nonlinear, superficial, and are not 
located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2009)

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2009)

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008. See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805 (2009)).  The amendments are only 
effective, however, for claims filed on or after October 23, 
2008, although a claimant may request consideration under the 
amended criteria.  In this case, the Veteran has not 
requested such consideration.

In this case, a separate compensable rating is not warranted 
for the surgical scar on the left arm.  Although the scar has 
been described as disfiguring, it is not on the head, face, 
or neck, and the disfigurement does not serve as a criterion 
for a compensable rating under any diagnostic code.  The 
Veteran has voiced no complaints concerning the scar, and 
examiners have described it as a superficial scar.  It covers 
an area less than six square inches and has not been found to 
be painful, tender, or unstable, nor has it been found to 
cause functional impairment.  The Board therefore concludes 
the criteria for a compensable rating for the scar have been 
met.  

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2009).  If 
so, factors for consideration in determining whether referral 
for an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1).  

In the present case, the Board finds no evidence that the 
Veteran's service-connected left arm muscle disability has 
presented such an unusual or exceptional disability picture 
at any time so as to require consideration of an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  There has been no report of marked 
interference with employment, nor is there evidence of any, 
much less frequent, post-service hospitalization because of 
the left arm muscle disability.  Further, the disability does 
not result in symptoms not contemplated by the criteria in 
the Rating Schedule.  Accordingly, the Board determines that 
referral for extraschedular consideration is not necessary in 
this case.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial 20 percent rating, but no higher, 
for status post-operative residuals of injury of the left 
biceps and left brachialis muscles prior to July 31, 2008, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.  

Entitlement to an initial rating in excess of 20 percent for 
status post-operative residuals of injury of the left biceps 
and left brachialis muscles since July 31, 2008, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


